Order entered September 9, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00228-CR

                             QUINTIN DEL ANGEL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F14-75784-Y

                                           ORDER
       The Court REINSTATES this appeal.

       On August 11, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We ADOPT the August 31, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is not indigent and has retained Bruce Anton

who made a timely request for preparation of the reporter’s record and has made arrangements to

pay for the record, including payment of a deposit; (3) the court reporters were Vearneas Faggett

and Sharina Fowler; (4) Sharina Fowler has prepared her portion of the record and delivered it to

Vearneas Faggett; (5) Vearneas Faggett is in the process of preparing her portion but has been

delayed due to family health issues and her workload; and (4) the trial court recommended a two-
week extension for Ms. Faggett to complete the record. We ORDER court reporter Vearneas

Faggett to file the compiled reporter’s record in this appeal no later than September 16, 2016.



                                                     /s/     LANA MYERS
                                                             JUSTICE